Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 12/27/21 has been entered. Claims 1-7, and 9-20 remain pending in the application. 
Election/Restrictions
Claims 1-7, 9-11, and 15-20 are allowable. The restriction requirement as set forth in the Office action mailed on 04/01/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 12-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the abstract:
delete “[Fig. 4b]”
replace “comprising” with “having” in lines 5 and 9
Authorization for the following amendment was provided telephonically by David Nelson on 10/22/21.
Cancel claims 12-14
Reasons for Allowance
Claims 1-7, 9-11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record fails to teach the details of the applicant’s invention as cited in each of claims 1 and 17. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
At least the following limitations, when considered in context, makes claims 1 and 17 inventive: “[…] a disc rotatably provided at the base […] the disc being provided with two or more steps configured to limit elastic deformation of the coupling portion”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In regards to the objections to the drawings and the claim rejections under 35 USC § 112, the amendment filed 12/27/21 appropriately addresses all and they are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RG/
Examiner, Art Unit 3754

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754